Citation Nr: 1102099	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  04-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES


1.  Evaluation of calcaneal spurs, pes planus, plantar fasciitis, 
metatarsalgia and second toe hammertoe of the left foot, rated as 
10 percent disabling prior to June 24, 2005.

2.  Evaluation of calcaneal spurs, pes planus, plantar fasciitis, 
metatarsalgia and second toe hammertoe of the left foot, 
currently rated as 20 percent disabling.

3.  Evaluation of post-fracture right ring finger, currently 
rated as noncompensably disabling.

4.  Entitlement to an increased rating for major depression, 
anxiety disorder and memory loss, due to a mental condition 
associated with irritable bowel syndrome, currently rated as 30 
percent disabling.

5.  Entitlement to an effective date earlier than December 26, 
2002 for the grant of service connection for major depression, 
anxiety disorder and memory loss.

6.  Entitlement to service connection for a right wrist 
disability.

7.  Entitlement to service connection for a right hand 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 until February 
1987.  He also had periods of reserve and National Guard duty 
with the Army and Marine Corps from February 1987 through May 
1988, and from October 1989 through June February 1992.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Los Angeles and San Diego, 
California.  During the pendency of this appeal, jurisdiction for 
all appeals was transferred to the RO in San Diego, California.


FINDINGS OF FACT

1.  Calcaneal spurs, pes planus, plantar fasciitis, metatarsalgia 
and second toe hammertoe of the left foot has been productive of 
tenderness, without edema, disturbed circulation, weakness, 
atrophy of musculature, heat, redness or instability.

2.  The right ring finger, status post-fracture, has been 
productive of pain on motion.

3.  Major depression, anxiety disorder and memory loss have been 
productive of poor family and occupational relationships, memory 
deficits, normal speech, and reduced motivation.

4.  VA received an informal claim of entitlement to service 
connection for major depression, anxiety disorder and memory loss 
on December 26, 2002.

5.  By a rating decision of July 2005, service connection for 
major depression, anxiety disorder and memory loss was granted 
and a rating was assigned, effective December 26, 2002.  The 
Veteran timely appealed from that decision.

6.  A right hand disorder was not manifest during service, and 
arthritis was not manifest within one year of separation.

7.  A right wrist disorder was not manifest during service, and 
arthritis was not manifest within one year of separation.  
Current right wrist tendonitis is not attributable to service.


CONCLUSIONS OF LAW

1.  Prior to June 24, 2005, calcaneal spurs, pes planus, plantar 
fasciitis, metatarsalgia and second toe hammertoe of the left 
foot was 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.71a, Diagnostic Codes 5284 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for calcaneal spurs, pes planus, plantar fasciitis, metatarsalgia 
and second toe hammertoe of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (2010).

3.  The criteria for a disability rating of 10 percent for the 
right ring finger, status post-fracture, have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5299-5227 (2010).

4.  The criteria for a disability rating of 50 percent for major 
depression, anxiety disorder and memory loss have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.130, Diagnostic Code 
9434 (2010).

5.  The criteria for an effective date prior to December 26, 
2002, for entitlement to service connection for major depression, 
anxiety disorder and memory loss have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2010).

6.  A right hand disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A §§ 1101, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Right wrist tendonitis was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1112, 1113, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claims regarding ratings of the left foot and right 
ring finger arise from appeals of initial evaluations following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rango v. 
Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, 
no further notice is needed under VCAA with respect to these 
issues.

For pending increased-compensation claims, the Court of Appeals 
of Veterans Claims had held that § 5103(a) required, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
June 2008 and March 2009 that fully addressed all notice 
elements.  The letters informed the appellant of what evidence 
was required to substantiate the claims and of the division of 
responsibility between VA and a claimant in developing an appeal.  
Therefore, the Veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. 
App. at 122.  Furthermore, the claims were readjudicated with the 
issuance of a Supplemental Statement of the Case in October 2008 
and a separate Statement of the Case in August 2009.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  

The Veteran has been afforded several VA examinations regarding 
the issues on appeal.  Such examinations were conducted in 
February 2003, July 2008, and December 2009.  The Board finds the 
examinations to have been adequate insofar as the examiners took 
down the Veteran's history, considered the lay evidence 
presented, evaluated the results of objective diagnostic testing 
when conducted, laid factual foundations for the conclusions 
reached, and reached conclusions based on their examinations that 
are consistent with the record.  The Board notes that it is 
"entitled to assume the competence of a VA examiner." Cox v. 
Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. 
West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant 
is found to have been adequate for rating and adjudication 
purposes.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ratings On Appeal

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2010).

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher ratings for the left foot and right ring 
finger are appeals from the initial assignments of disability 
ratings in October 2008 and June 2003 respectively.  When a 
claimant is awarded service connection and assigned an initial 
disability rating, separate disability ratings may be assigned 
for separate periods of time in accordance with the facts found.  
Such separate disability ratings are known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that 
staged ratings are assigned at the time an initial disability 
rating is assigned).  In Hart v. Mansfield, the Court extended 
entitlement to staged ratings to claims for increased disability 
ratings where "the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Hart v. Mansfield, 21 Vet. 
App. 505, 511 (2007).  Staged ratings are also available when the 
claimant appeals from a rating decision other than the initial 
rating decision granting service connection, as in the case of 
the Veteran's claim relating to major depression.  Here, the 
disabilities at issue have not significantly changed and uniform 
evaluations are warranted.

1. Left Foot Disability Prior to June 24, 2005

As stated the Veteran's claim of entitlement to higher rating for 
his left foot disability is an appeal from the initial assignment 
of a disability rating in October 2008.  At that time the 
Veteran's disability was rated as 10 percent disabling.  In a 
rating decision from August 2009, the RO rated the Veteran's left 
foot as 20 percent disabling effective June 24, 2005.  The Board 
has reviewed the record and finds nothing to reflect that there 
has been a significant change in the disability and thus a 
uniform rating is warranted.  With regard to the date June 24, 
2005, the RO appears to have chosen this date as it is the date 
of a letter from a private physician, Dr. A.J.T., indicating that 
treatment for acute plantar fasciitis of the left foot began on 
that date.  While the Board appreciates that treatment may have 
begun on that date, there is no reason to believe that the 
Veteran's left foot symptomatology became suddenly worse on this 
date as may be expected if, for example, the record indicated 
that the Veteran's foot were injured at that time.

As the record does not reflect that the claimant's left foot 
disability became substantially worse on June 24, 2005, the Board 
grants a 20 percent rating prior to this date.  In this regard, 
evidence prior to 2005 disclosed severe pronation, bilateral 
hammertoe deformities and calcaneal spurs.  Furthermore, the 
heels were almost vertical and plantar fasciitis was present.  
Accordingly, the Board is unconvinced that a material change in 
disability occurred in June 2005.

2.  Current Left Foot Disability

In a rating decision of October 2008, the Veteran was awarded 
service connection for calcaneal spurs, pes planus, plantar 
fasciitis, metatarsalgia and second toe hammertoe of the left 
foot and granted an evaluation of 10 percent August 22, 2003.  By 
operation of the immediate BVA decision, the Veteran was granted 
a 20 percent evaluation dating to the same effective date.  The 
Veteran's left foot disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC or Code) 5284 (2010).  Under this Code, a 20 
percent rating contemplates moderately severe foot injuries.  In 
order to warrant a30 percent rating, the evidence must show that 
foot injuries are severe.  A note to the rating criteria 
indicates that actual loss of use of the foot will indicate the 
awarding of a 40 percent rating.  38 C.F.R. § 4.71a, DC 5284 
(2010).

In March 2001 the Veteran complained of bilateral foot pain.  
Evaluation revealed that one foot was severely pronated, but the 
report did not indicate which foot.  X-ray imaging demonstrated a 
negative calcaneal inclination with collapsing of the 
talonavicular region.

Podiatric evaluation in April 2003 showed marked pronation 
bilaterally to the point where the Veteran was almost walking on 
the head of the talus.  He had reproducible pain with palpation 
of the second and third metatarsophalangeal joints bilaterally, 
but more severe on the left.  The use of orthotics was indicated 
as well as appropriate supportive shoes.  

X-ray imaging of the left foot in June 2003 revealed bilateral 
flatfeet.  The impression was of bilateral hammertoe deformities 
and small calcaneal spurs at the insertion of the Achilles 
tendons.

Intense bilateral heel and mid arch pain was reported in August 
2003.  Excessive pronation was seen with bulging of the medial 
tarsals.  Heels were mostly vertical and toes where in good 
alignment on sagital and transverse planes.  Moderate pain was 
noted on palpation of the lateral metacarpophalangeal joints of 
the left foot.  The final assessment was of bilateral pes planus 
with excessive pronation, posterior calcaneal exostosis, plantar 
fasciitis, and metatarsalgia.

On private evaluation in October 2004, the Veteran had complaints 
relating to his arches and heels, more on the left than the 
right.  With regard to his gait, pronation at the heel strike 
through midstance with resting calcaneal stance was noted.  There 
was a slight tibial varum and significant Q-angle.  X-ray imaging 
showed retrocalcaneal Achilles tendon calcinosis that was not 
attached to the calcaneus itself.  The assessment was of 
retrocalcaneal Achilles tendon calcinosis, abnormal pronation, 
and plantar fasciitis.

In February 2005 Dr. A.J.T. evaluated the Veteran's left foot and 
pain on palpation of the medial aponeurosis of the plantar fascia 
was noted.  Pain was most severe with the foot in a loaded, 
weight-bearing position.  The Veteran was diagnosed with acute 
plantar fasciitis, acute myositis, painful antalgic propulsive 
gait, and acute inflammation of the left heel.

The Veteran was seen by Dr. A.J.T. in June 2005 for evaluation of 
acute pain in the left heel.  Dr. A.J.T. restricted the Veteran 
to no prolonged standing, walking, or physical activity 
(including training) for the following 60 days.

Evaluation in November 2005 indicated that dorsalis pedis and 
posterior tibial pulses were normal at the left foot.  Sensation 
was intact to light touch as well as sharp touch.  There was no 
evidence of Tinel's sign or Mulder's click, and the Veteran's 
skin was warm.  Significant medial arch collapse was noted when 
standing and when walking, and gait was productive of forefoot 
abduction.  The assessment was of chronic overuse syndrome 
resulting in flat pad atrophy, metatarsalgia, plantar fasciitis, 
and Achilles tendinitis.  

In March 2008 the Veteran was seen by G.G. for evaluation of his 
heels and feet.  On ambulation, an antalgic gait was apparent, 
favoring the right side.  Anterior foot draw signs and Hoffa's 
sign were not present, and Kemp's test was negative.  After 
reviewing radiographic evidence, G.G. concluded that the Veteran 
had hammertoe deformities involving the left third, fourth, and 
fifth toes, but there was no evidence of pes planus.  Small 
bilateral calcaneal spur at the insertion of the Achilles tendon 
was also noted.

X-ray imaging of the left foot in July 2008 showed a high arch, 
without evidence of fracture, other structural abnormalities, or 
articular abnormalities.  A large posterior calcaneal spur, 
however, was noted.  Weight bearing view showed no significant 
decrease in the calcaneal tilt compared to non-weight bearing 
views.  There was no flattening of the longitudinal arch, and the 
impression was that no evidence was seen of pes planus.

On VA examination in July 2008, the Veteran had normal posture 
and gait, and did not require an assistive aid in order to 
ambulate across the room.  Physical examination of the feet 
revealed evidence of mild flat foot deformities.  Alignment of 
the Achilles tendon was good when not weight-bearing and fair on 
weight-bearing, but was corrected by manipulation.  Tenderness in 
the metatarsal head was noted, and there was evidence of 
hammertoe deformity in the second left toe, and tenderness in the 
plantar fasciae.  Hallux valgus, claw-foot, interdigital neuroma, 
hallux rigidus, pes cavus, painful motion, and edema were not 
present.  The examiner noted that orthotics were required to 
relieve the symptoms that were present.

December 2008 x-ray imaging and analysis by Dr. A.J.T. showed 
diagnoses of acute Achilles tendinitis, acute myositis of the 
left foot, painful antalgic, antalgic propulsive gait, cute 
inflammation of the left heel with exostosis deformity of 
calcaneus, and Haglund's deformity.

On VA examination in December 2009, the Veteran reported 
constant, localized pain.  The pain was crushing, burning, aching 
and sharp, and reported to be at a level of 9 out of 10.  Pain 
was relieved by rest, at which time he had no weakness, swelling 
or fatigue.  The Veteran stated that he was able to walk for one 
block or stand for 10 minutes before pain began.

The left ankle showed no signs of edema, instability, abnormal 
movement, effusion, weakness, tenderness, redness, heat, 
malalignment, drainage, subluxation or guarding of movement.  The 
ankle had no deformity and ankylosis was not present.  The left 
foot had tenderness and active motion of the left great toe, 
however no edema, disturbed circulation, weakness, atrophy of 
musculature, heat, redness or instability were seen.  Orthopedic 
shoes, corrective shoes, foot supports and build-up of shoes were 
not required and were not helpful in relieving symptoms.  
Radiographic imaging indicated posterior calcaneal spur and mild 
flattening of the longitudinal arch with weight bearing.

After a careful review of the record, the Board finds the 
Veteran's service-connected left foot disability to be 20 percent 
disabling.  As stated above, the current 20 percent evaluation 
contemplates moderately severe foot injuries.  38 C.F.R. § 4.71a, 
DC 5284 (2010).  In order to warrant a higher evaluation, severe 
foot injuries must be present, which would indicate a 30 percent 
rating.  Id.  Considering the Veteran's current foot 
disabilities, the Board finds that severe injuries are not 
present.  Specifically, while the Board recognizes that the 
Veteran has some tenderness of the left foot, he has no edema, 
disturbed circulation, weakness, atrophy of musculature, heat, 
redness or instability.  Furthermore, it is recognized that the 
evidence reflects some history of antalgic gait, gait productive 
of forefoot abduction, and pronation at the heel.  On VA 
examination in July 2008, the Veteran had normal posture and 
gait, and did not require any assistive aid in order to walk.  
This indicates that the Veteran's left foot symptomatology only 
intermittently functionally impacts the Veteran's ability to 
walk, and thus does not reflect a severe disability.

The Board has also considered whether a rating of higher than 20 
percent may be assignable under an alternative code, but finds 
that one is not.  DC 5276 indicates that evaluations of higher 
than 20 percent are available on evidence of pronounced or severe 
acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276 (2010).  In August 
2003 bilateral pes planus with excessive pronation was present, 
however in March 2008 the condition was not present.  
Furthermore, while physical examination in July 2008 revealed 
some evidence of mild flat foot deformity, x-ray imaging 
indicated that pes planus was not in fact present.  The Board 
concludes that a flatfoot deformity, if present at all, is 
currently mild and thus a rating of higher than 20 percent is not 
available under DC 5276.

The Board has also considered the applicability of other rating 
codes, and finds that an evaluation of greater than 20 percent is 
not available.  Specifically, DC 5278 is inapplicable as the 
evidence indicates that pes cavus is not present.  Similarly, a 
higher rating under DC 5283 cannot be awarded as the evidence 
does not indicate any malunion of the tarsal or metatarsal bones.  
38 C.F.R. § 4.71a (2010).

Consideration has been given to statements made by the appellant; 
both those recorded into the record by others, and those 
submitted directly into the record by the Veteran.  Insofar as 
the Veteran has been consistent in his reports of symptomatology 
relating to the left foot, his statements regarding the degree of 
impairment are found to be credible.  Nonetheless, the Board 
finds that the medical evidence prepared by skilled professionals 
is more probative of the Veteran's current condition than his own 
competent observations.

Based on the foregoing, the Board concludes that the Veteran's 
left foot disability has been 20 percent disabling throughout the 
period on appeal.  As the preponderance of the evidence is 
against the claim, there is no doubt to be resolved.   38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Having reviewed the 
evidence, the Board finds that referral to Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for determination and assignment of an extraschedular rating is 
not warranted.

3.  Right Ring Finger

In a June 2003 rating decision, the Veteran was awarded service 
connection for the right ring finger, post-fracture, and granted 
a noncompensable evaluation effective October 25, 2002.  The 
Veteran's finger disability is rated under 38 C.F.R. § 4.71a, DC 
5299-5227.  Hyphenated diagnostic codes are used when a rating 
under one Code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 
(2010).  The appellant's specific disability is not listed on the 
Rating Schedule, and the RO assigned Diagnostic Code 5299 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  See 38 
C.F.R. § 4.20 (2010).  The RO determined that the most closely 
analogous diagnostic code was 38 C.F.R. § 4.71a, DC 5227 for 
ankylosis of the ring or little fingers.

DC 5227 calls for a noncompensable rating for favorable or 
unfavorable ankylosis of a right finger of either major or minor 
hands.  Additionally, where the ring finger is ankylosed, VA may 
consider whether the disability is analogous to amputation, or 
whether the disability results in the limitation of motion of 
other digits, or otherwise interferes with the overall function 
of the hand.  38 C.F.R. § 4.71a, DC 5227 (2010).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  In determining the degree of 
limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 
and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In addition, when assessing the severity of a 
musculoskeletal disability that is at least partly rated on the 
basis of limitation of motion, VA is generally required to 
consider the extent that the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his symptoms 
are most prevalent ("flare-ups") due to the extent of his pain, 
weakness, premature or excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  ; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2010).

In October 2002, an abnormality of the right fourth proximal 
interphalangeal joint was noted.  Grip was five out of five, 
however x-ray imaging revealed some arthritis of the right hand.  
Additional x-ray imaging in October 2002 showed the bones and 
joint spaces of the right hand to be radiographicly normal 
inspite of the Veteran's complaints of pain in his knuckles.

On VA examination in February 2003, a mild bony prominence on the 
proximal aspect of the fourth metacarpal was noted.  The Veteran 
had no pain on flexion of the ringer finger, and no additional 
functional limitations due to pain, fatigue, weakness, or 
incoordination.

In June 2003, VA treatment notes indicated a history of pain in 
the right metaphalangeal joints on flexion and abduction.  A 
joint deformity of the right fourth digit secondary to a previous 
fracture was noted.  X-ray imaging of the right hand revealed no 
evidence of fracture or dislocation, including Boxer's Fracture.  
Joint spaces were well maintained, and the impression was of an 
unremarkable study of the right hand.

An August 2003 notation indicated swelling of the Veteran's 
proximal interphalangeal joint.

In December 2003, the Veteran gave a history which included a 
fractured ring finger.  He complained of pain in the middle 
finger and on physical examination he had tenderness and swelling 
about the retinaculum.  The tendon tended to sublux in the ulnar 
valley but not completely.  The impression was of Boxer's 
knuckle.

Magnetic resonance imaging (MRI) of the right hand in November 
2005 indicated no abnormal soft tissue mass and a normal 
metacarpophalangeal joint.  Fluid was observed along the left 
flexor hallucis longus tendon, concerning for tenosynovitis.  
Private evaluation in December 2005, of the Veteran and the 
November 2005 MRI revealed a diagnosis of right hand pain 
secondary to cumulative trauma.

July 2008 VA examination indicated that range of motion of the 
right ring finger was full and without pain.  Furthermore, no 
additional functional limitations were present due to pain, 
fatigue, weakness, or incoordination.

As indicated above 38 C.F.R. § 4.59 provides for a minimal 
compensable rating for actually painful, unstable or malaligned 
joints, due to healed injury.  38 C.F.R. § 4.59 (2010).  Here, 
the Veteran has reported that his right ringer finger has been 
productive of pain on motion.  While the highest evaluation under 
the current diagnostic code is a noncompensable rating, this fact 
does not preclude operation of 38 C.F.R. § 4.59.

Although the Board notes that not all medical evidence of record 
indicates pain on motion, the Veteran is competent to state that 
he has pain on motion.  Furthermore, insofar as his has been 
consistent in his reported symptomatology, the Board finds the 
appellant to be credible.  Accordingly, the Board finds that the 
Veteran's right ring finger has been productive of periarticular 
pain, and that a 10 percent rating is warranted.  Id.  

Consideration has been given to whether a rating higher than 10 
percent may be assigned, however no applicable code contemplates 
a rating of higher than 10 percent rating the ring finger.  
Furthermore, the disability at issue is not analogous to an 
amputation, does not result in limitation of motion of other 
digits, and does not otherwise interfere with the overall 
function of the hand.  Accordingly a rating higher than 10 
percent is not available.

The Board has considered whether a higher rating is available for 
the Veteran's service-connected right finger disability, and 
finds that because neither ankylosis nor the functional 
equivalent of limitation of motion are present rating under 
another rating criteria is not appropriate.  38 C.F.R. § 4.71a 
(2010).

All evidence has been considered and there is no doubt to be 
resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

4.  Major Depression

In a July 2005 rating decision, the Veteran was awarded service 
connection for major depression, anxiety disorder and memory loss 
due to a mental condition granted an evaluation of 30 percent 
effective December 26, 2002.  

The Veteran's major depression is evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  Under this general rating formula, a 30 
percent evaluation is provided on a showing of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, DC 9434 (2010).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; or difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a work 
like setting); or the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name.  Id.

In evaluating the Veteran's level of disability, the Board has 
considered the Veteran's Global Assessment of Functioning (GAF) 
scores as one component of his overall disability picture.  GAF 
is a scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale may 
be relevant in evaluating mental disability.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

GAF scores between 51 and 60 represent moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores from 70 to 61, however, indicate some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.

On VA examination in July 2003 the Veteran reported sadness, 
decreased energy and concentration levels, and feelings of 
hopelessness.  He denied any psychotic symptoms, mania and 
hypomania.  Speech was soft, with decreased rate and rhythm, but 
was coherent and relevant.  He was alert and oriented and was 
able to recall two of three objects after five minutes.  Abstract 
thinking was normal, insight was good, and affect was congruent.  
The Veteran's mood was depressed, however he denied suicidal and 
homicidal ideations.  There was no evidence of auditory or visual 
hallucinations.  His GAF score was assessed to be 65.

A December 2003 report regarding neuropsychological assessment 
indicated that the claimant had not only memory and learning 
deficits, but also motor processing or psychomotor retardation.  
The private report concluded by diagnosing the Veteran with 
central nervous system impairment, more likely than not due to 
exposure to toxic substances.

An April 2004 statement from his wife indicated that the Veteran 
had problems remembering directions when driving, and was easily 
confused.  His wife described him as "extremely forgetful," and 
said that his memory deficits had placed a significant strain on 
their marriage.

In October 2005, the Veteran endorsed difficulty understanding 
complex commands, impairment of short and long term memory, and 
difficulty maintaining work relationships.

In March 2008, there were reports of depression "on and off" 
throughout the Veteran's adult life.  He reported current 
symptoms of depressed mood, anhedonia, poor concentration and 
memory, irritability and low self-esteem.  He had been having 
interpersonal problems with colleagues and negative performance 
evaluations at work.  Mental status examination found the Veteran 
to be alert, well-groomed, with good eye contact and no 
psychomotor abnormalities.  Speech was of regular rate, rhythm 
and articulation, and his affect was full and appropriate.  
Insight and judgment were good, and thoughts were coherent, 
logical, and goal directed with no suicidal ideation, no 
homicidal ideation, and no audio or visual hallucination.  His 
GAF score was 60.

On VA examination in July 2008 the Veteran rendered complaints of 
anxiety, tension and irritability.  He had depression and 
anhedonia most of the time, with rare crying spells and feelings 
that life was not worth living, but had no suicidal ideas.  
Insomnia occurred most nights, and there was some impairment of 
memory and concentration.  The Veteran stated that he had 
alienated coworkers and in-laws and that he often procrastinated 
and had some obsessive hoarding tendencies.  Judgment and insight 
were intact and he had no impairment in reality testing.  The 
examiner concluded that the Veteran had recurrent, moderate major 
depression and his GAF score was 65.

On psychological assessment in October 2008, the Veteran reported 
that his depression had become worse over the preceding few 
months.  He had had two panic attacks recently and his mood was 
dysphoric.  Affect was full, and thoughts were coherent, logical 
and goal directed.  The Veteran denied any suicidal or homicidal 
ideation and showed no signs of audio or visual hallucinations.  
His GAF score was 55.

After a careful review of the evidence above, the Board finds the 
Veteran's major depression, anxiety disorder and memory loss to 
be 50 percent disabling.  The current 30 percent evaluation 
contemplates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, DC 9434 (2010).

In order to warrant a 50 percent evaluation, there must be 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Here, the Veteran's has endorsed occupational difficulties which 
have been manifest, in part, by poor work performance.  Although 
his affect has been full, and speech normal, he has been shown to 
have memory deficits, reduced motivation, and difficulty 
following complex instructions and commands.  Furthermore, 
relations within and outside of the workplace have been poor.  

However, an evaluation in excess of 50 percent is not indicated.  
Specifically, he has been shown to have no deficiencies of 
judgment, or thinking, and has had no suicidal or homicidal 
ideation.  His speech is not illogical, obscure, or illogical, 
and he has shown good personal hygiene and grooming throughout 
the period on appeal.

Particularly informative of the Veteran's level of disability are 
GAF scores throughout the record ranging from 55 to 65, 
indicating that at their worst, symptoms have been only moderate 
in magnitude.

The Board finds the Veteran's reports of symptomatology to be 
credible, and accordingly highly probative.  When reviewing these 
symptoms however, they do not provide a basis for a rating of 
higher than 50 percent.

The Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155 (West 2002); see 38 
U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130 (2010).  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation. This construction is not 
inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
evidence considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, the rating specialist is to consider 
all symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See 38 C.F.R. § 4.126.  If the 
evidence demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992).

Based on the foregoing, the Board concludes that the Veteran's 
major depression, anxiety disorder and memory loss has been 50 
percent disabling throughout the period on appeal.  All evidence 
has been considered and there is no doubt to be resolved.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

As above, here too the Board has undertaken the question of 
whether consideration of an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral to 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for determination and assignment of an 
extraschedular rating is not warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore.  38 U.S.C.A. § 
5110(a) (West 2002).  The effective date of an award of 
disability compensation to a Veteran shall be the day following 
the date of discharge or release if application therefore is 
received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002).  This statutory provision 
is implemented by a regulation which provides that the effective 
date of an evaluation and award of compensation based on an 
original claim or a claim reopened after final disallowance, will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400 (2010).

A substantive appeal consists of a properly completed VA Form 9 
(Appeal to the Board of Veterans' Appeals) or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the issuance 
of the SOC or within the remainder of the one-year period from 
the date of mailing notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  A substantive appeal should set forth 
specific allegations of error of fact or law related to specific 
items in the SOC and clearly identify the benefit sought on 
appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202 (2009).

On December 26, 2002 VA received a statement from the Veteran in 
which he described symptoms of anxiety, depression, and memory 
loss.  This statement was interpreted as a claim of entitlement 
to service connection and in a rating decision of September 2003 
the RO denied service connection for a mental disorder productive 
of the claimed symptoms.  The Veteran submitted a timely notice 
of disagreement in April 2004, and on readjudication service 
connection was granted in a rating decision of July 2005.  The 
effective date of December 26, 2002 was assigned.  In October 
2005, the Veteran submitted a timely notice of disagreement 
regarding both the evaluation assigned, and the effective date 
associate with it.

As an initial matter, the Board notes that the Veteran's claim 
for an earlier effective date is not a prohibited "freestanding 
claim."  The Court has held that, once there is a relevant final 
decision on an issue, there cannot be a "freestanding claim" 
for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  In other words, a claimant is not entitled to 
again raise an earlier effective date claim that was established 
in a prior final decision.  In this case, however, no prior final 
decision has been made with regard to the award of service 
connection for the claimed disorder, or the assignment of an 
evaluation for that disorder.  Accordingly, the matter is 
properly before the Board.

Again, the effective date is fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore, unless an application is received within 
one year from discharge or release.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 2002).  Here, the Veteran separated in February 
1987, and thus the claim was not received within one year of such 
separation.  Accordingly the U.S. Code dictates that the 
effective date "shall not be earlier than the date of receipt of 
application."  38 U.S.C.A. § 5110(a) (West 2002).

The Veteran argues that because the disability at issue has been 
described as "secondary to the service-connected disabilities of 
irritable bowel syndrome and bilateral knee condition," the 
effective date should correspond to the dates that entitlement 
arose for these service-connected disabilities in 1999 and 2000.  
The Board has considered the Veteran's argument, however the law 
and implementing regulation state that, unless the application is 
received within one year from discharge, the effective date 
assigned cannot be earlier than the date that a claim, informal 
claim, or evidence representing an intent to file a claim is 
received.  

The Federal Circuit addressed a similar assertion in anothr case.  
Section 3.310 provides that when service connection is ... 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  However, a 
requirement that a secondary condition be considered a part of an 
original condition does not, in our view, establish that the 
original condition and the secondary condition must receive 
identical effective dates.  Indeed, a per se rule requiring 
identical effective dates for primary and secondary conditions 
would be illogical, given that secondary conditions may not arise 
until years after the onset of the original condition.  Ellington 
v. Peake, 541 F.3d 1364 (2008).  Accordingly, in this case the 
date of receipt of the claim, December 26, 2002, is the 
appropriate effective date of the award at issue.

In light of the foregoing, the Board finds that the Veteran has 
been awarded the earliest effective date provided by law and 
decisions of the Court.  As the applicable law and regulatory 
provisions are clear on the issue at hand, the Board concludes 
that the Veteran's claim for an earlier effective date for a 
grant of service connection for major depression, anxiety 
disorder and memory loss must be denied.  See 38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The preponderance 
of the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the Veteran's 
first year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
Veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed right hand and wrist disabilities were 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.

Factual Background

The Veteran's service treatment records reflect that in October 
1980 the Veteran fractured his right hand.   Report of x-ray 
findings confirms that the Veteran fractured the head of the 
right fourth metacarpal; i.e. the knuckle of the right ring 
finger.  Radiographic views of the right hand in November 1980 
revealed a minimally displaced fracture at the base of the fourth 
metacarpal.  In January 1981, the Veteran reported slight pain in 
his right hand.  On examination in September 1986, the Veteran's 
upper extremities were "normal."  On April 1988 examination, 
the Veteran's upper extremities were "normal," and he denied 
any painful joints, or arthritis.  He did, however, endorse a 
history of broken bones including a fractured right metacarpal.  
During a March 1990 examination, the Veteran's upper extremities 
were "normal" and he endorsed a history of broken bones, but 
affirmatively denied painful joints and arthritis.

Multiple radiographic views of the right thumb in November 1992 
failed to demonstrate any evidence of acute fractures, thought a 
mild subluxation of the first proximal phalanx onto the first 
metacarpal bone medially with evidence of osteoarthritic changes 
and soft tissue swelling was noted.

In September 2000, Dr. H.F. reported a slight mass over the right 
ring finger, but noted nothing with regard to the right wrist or 
hand.

In October 2002 the Veteran complained to Dr. H.F. of a two and a 
half month history of right hand pain.  It was noted that the 
Veteran had participated in martial arts while on duty in the 
1980s and that he had fractured his right hand in 1980.  X-ray 
imaging of the right hand was recommended to rule out arthritis.  
An October 2002 x-ray study was negative for any pathology.  The 
bones and joint spaces were radiographicly normal and there was 
no evidence of fracture, subluxation or effusion.

In a February 2003 statement, the Veteran endorsed constant 
radiating pain in his right hand which was exacerbated when 
driving, carrying and grasping.  He stated that he had frequent 
swelling, pain and stiffness, particularly in the mornings.

On VA examination in February 2003, the Veteran was able to make 
a tight fist without difficulty and with normal hand strength.  
The right hand had a mild bony prominence on the proximal aspect 
of the fourth metacarpal, but no evidence of heat, redness, 
swelling, effusion, drainage, abnormal movement, instability or 
weakness.

A report of evaluation in June 2003 stated that the Veteran's 
prior medical history included repair of a "boxer's fracture" 
at some point in the past.  A joint deformity of the right fourth 
digit secondary to a previous fracture was noted on physical 
examination.  Radiographic imaging in June 2003 showed no sign of 
fracture or dislocation.  It was specifically noted that no 
Boxer's fracture was identified.  Joint spaces were well 
maintained, and bony mineralization was within normal limits.  
The soft tissue planes were within normal limits.  The impression 
was of an unremarkable right hand study with no evidence of 
fracture.

In August 2003, the proximal interphalangeal joint of the right 
fourth metacarpal was swollen and was assessed as probable 
osteoarthritis.

In December 2003, the Veteran stated that he participated in 
martial arts and had developed problems with his hands over a 
period of years.  His primary problem was pain at the 
metacarpophalangeal joint of the middle finger.  On physical 
examination, he had tenderness and swelling about the 
retinaculum.  The tendon tended to sublux in the ulnar valley, 
though not completely.  The impression was of "boxer's 
knuckle."  It was stated that there was a correlation between 
"all the punching he did years ago" and his current complaints.  
However, it was clarified that the injury occurred "on a single 
blow and these injuries do reoccur with this mechanism."  With 
regard to prior x-ray indications of osteoarthritis, there was no 
evidence of degenerative arthritic changes on current x-ray 
images.

MRIs made in November 2005 revealed no abnormal soft tissue mass 
at the dorsal aspect between the third and fourth 
metacarpophalangeal joints, and the joints were normal.  Fluid 
was noted along the left flexor hallucis longus tendon, 
concerning for tenosynovitis; the remainder of the flexor and 
extensor tendons were all intact.  Physical examination revealed 
pain just proximal to the metacarpals on the right and some 
tenderness and swelling of the extensor tendons.  A diagnosis was 
offered of chronic right hand pain of unclear etiology in the 
setting of prior healed metacarpal fractures.

The right wrist and hand were evaluated in December 2005, at 
which time the Veteran endorsed progressive right hand pain since 
the early 1980s.  Grip strength measured 60 pounds on the right 
compared to 120 pounds on the left and there was mind tenderness 
to palpation about the carpometacarpal joint as well as the 
metacarpophalangeal joint.  X-ray imaging showed no evidence of 
any fractures, dislocations, subluxations or significant joint 
space narrowing.  The diagnosis was of right hand and wrist pain 
secondary to cumulative trauma and mostly likely early 
degenerative changes.

A radiologic study in September 2006 revealed mild degenerative 
changes of the right wrist.  In October 2006 he reported 
constant, chronic pain with reduced range of motion.  He had 
occasional numbness and tingling in the fingers, and noticed 
crepitus and popping of the wrist.  The assessment was of a small 
partial tear of the triangular fibrocartilage complex.  An EMG 
study was ordered to consider the cause of reported numbness and 
tingling.  In October 2006 such a study was performed and the 
impression was of a normal electrodiagnostic study with no 
evidence of motor or sensory neuropathy.

X-ray examination of the right wrist in May 2007 showed normal 
bony alignment, and no fracture or other structural abnormalities 
at the distal radius or ulna.  The carpal bones were intact, and 
the radiocarpal, mid carpal and carpometacarpal joints appeared 
normal.  The impression was of a normal wrist study.

On VA examination in June 2007 the Veteran complained of 
weakness, lack of endurance when gripping, and a 23 history of 
wrist pain.  The right wrist showed signs of edema, abnormal 
movement and guarding.  The Veteran was diagnosed with tendonitis 
of the right wrist, which was described as an acute condition 
that could "certainly be caused by repeated trauma."  The 
examiner opined that the right wrist disorder was most likely not 
related to his service-connected right ring finger fracture, and 
noted that there was no medically established or understood 
mechanism by which a metacarpal fracture would cause tendonitis 
of the wrist.

In July 2008, x-ray evidence at a VA examination showed a normal 
wrist and no significant hand findings.  An independent medical 
opinion was sought regarding the issue of a relationship between 
right hand arthritis and right wrist tendonitis and cumulative 
trauma during military service while practicing martial arts.  
The examiner reviewed the Veteran's claims file and concluded 
that, based on the record; the right hand condition is at least 
as likely as not secondary to the non-displaced fracture that 
occurred in 1980.  The examiner went on to state, however, that 
because there was no specific notation or documentation in the 
service treatment records pertaining to the right wrist, 
tendonitis or any preceding injury that led to the current right 
wrist disorder, the etiology of the disorder could not be 
resolved without resold to speculation.

Based on the foregoing, service treatment records show an in-
service fracture involving the right ring finger, but no other 
complaints relating to the hand or wrist.  The Board notes, 
however that residuals of this fracture are already service-
connected.  Accordingly, symptomatology associated with this 
disorder is already subject to compensation and are considered in 
the rating discussion above.  

1.  Right Hand

With regard to the present claim for service connection of a 
right hand disorder, the appellant reports pain and weakness, but 
has not provided any statements distinguishing the service 
connected ring finger fracture from the claimed disability.

As right hand symptoms are part and parcel of the service 
connected right ring finger, the Board finds there remains no 
allegations of errors of fact or law for appellate 
consideration.  There is no showing of a separate diagnosis of a 
disability for which service connection is sought, as such there 
can be no valid claim for service connection-on any basis.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.

2.  Right Wrist

The record shows no complaints or treatment referable to the 
right wrist during service and no arthritis within one year of 
separation from active duty.  In considering the lay and medical 
history as detailed above, the Board notes that the amount of 
time that elapsed between military service and first post-service 
evidence of complaint or treatment can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  However, the Board notes that the Veteran is 
competent to give evidence about what he has experienced.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be sufficient 
with respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

In the present case, pain in the right wrist is capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  

Again, service treatment records do not reflect in-service 
complaints referable to the right wrist and on examinations in 
September 1986, April 1988, and March 1990, his upper extremities 
were "normal" save for a right ring finger fracture.  The Board 
recognizes that in 1992 there was some evidence of osteoarthritic 
changes, and that mild degenerative changes of the right wrist 
were noted in September 2006.  However, x-ray examination of the 
right wrist in May 2007 revealed a normal wrist.

The totality of the evidence before the Board indicates that the 
Veteran has arthritis and tendonitis of the right wrist.  It was 
noted in June 2007 that tendonitis not related to a fractured 
right ring finger fracture, as there is no known mechanism by 
which a metacarpal fracture would cause tendonitis of the wrist.  
The Board is aware of the December 2005 diagnosis of right wrist 
pain secondary to cumulative trauma and mostly likely early 
degenerative changes.  However, this opinion was not supported by 
an adequate rationale and the Board may appropriately favor the 
opinion of one competent medical authority over another where 
justified by the record.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Nonetheless, in spite of the conflict, for the purposes of this 
appeal, the Board accepts that arthritis is present.

However, even more significant is that the Veteran's current 
assertions conflict directly with statements he made during in-
service examinations regarding the condition of his wrist.  
Specifically, while he now states that wrist pain has been 
continuous since 1980, he made no mention of such pain during 
examinations in the late 1980s and early 1990s.

In weighing the conflicting statements provided by the Veteran at 
various times, the point in time in which the statement was made 
is important because a recounting of an event which is closer to 
the time that event occurred is naturally less likely to be 
diluted by the shortcomings of human memory.  Thus, the 
contemporaneousness of the statement of medical history at 
discharge is significant.  Furthermore, because the Veteran was 
then seeking only medical treatment, it seems likely that he 
would report events carefully and accurately.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  In contrast, the 
Veteran's current accounting of the history of symptomatology has 
been given while seeking VA benefits.  The Board is of course 
cognizant of possible self interest which any veteran has in 
promoting a claim for monetary benefits.  The Board may properly 
consider the personal interest a claimant has in his own case, 
but the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).  Thus, statements made during 
examination prior to his claim of service connection for the 
wrist in which he denied the same symptomatology he now endorses, 
are highly probative.

Given in-service findings of a normal wrist, and no diagnosis of 
a chronic or permanent wrist disorder until at least 18 years 
after separation from active duty, the Board finds the Veteran to 
be not credible and his statements averring to chronicity and 
continuity of symptomatology are of little probative value.  
Accordingly, the more probative evidence of record are the 
opinions offered by the VA examiner in June 2007 and the 
independent medical examiner in July 2008.

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Prior to June 24, 2005, a 20 percent evaluation for calcaneal 
spurs, pes planus, plantar fasciitis, Metatarsalgia and second 
toe hammertoe of the left foot is granted subject to the 
controlling regulations applicable to the payment of monetary 
awards.

An evaluation in excess of 20 percent for calcaneal spurs, pes 
planus, plantar fasciitis, Metatarsalgia and second toe hammertoe 
of the left foot disability is denied.

An evaluation of 10 percent for the right ring finger, status-
post fracture, is granted subject to the controlling regulations 
applicable to payment of monetary benefit.

An evaluation of 50 percent for major depression, anxiety 
disorder and memory loss disability is granted subject to the 
controlling regulations applicable to payment of monetary 
benefit.

An effective date prior to December 26, 2002 for the grant of 
service connection for major depression, anxiety disorder and 
memory loss, is denied.

Service connection for a right hand disability is denied.

Service connection for right wrist disability is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


